Attachment to Advisory Action
3. Amendments
	The Amendment filed 03 December 2021 has not been entered because it raises the following new issues:
	Claim 1 recites a polypeptide comprising a variant amino acid sequence of SEQ ID NO: 1.  The polypeptide must have at least 95% sequence identity to SEQ ID NO: 1, and it must also contain certain specified mutations at positions corresponding to SEQ ID NO: 2 and wherein the numbering of the positions for mutation “is according to SEQ ID NO: 2”.  Similar recitations with respect to mutations “wherein the numbering is according to SEQ ID NO: 2” appear in Claims 10, 12, 15, 18, 21, 24, 28, 36, 37 and 53.  The distinction to the numbering reference for the mutations is important because SEQ ID NO: 1 is two amino acid residues shorter than SEQ ID NO: 2, with SEQ ID NO: 1 missing the two amino acid residues corresponding to positions 183 and 184 of SEQ ID NO: 2.  The claim language does not present an issue with clarity of the claims with respect to proposed amended Claims 1, 4-12, 14, 15, 17, 18, 20, 21, 23, 24, 28-43, 47 and 48, and proposed new Claim 53.  Claims 13, 16, 19, 22, 25 and 27, however, contain claim language which would necessitate a rejection under 35 112(b) for lack of clarity of these claims due to the proposed changes to Claim 1.
	For example, amended Claim 13 recites the polypeptide of claim 1, “wherein said polypeptide comprises the amino acid sequence of SEQ ID NO: 2 with mutations selected from the group consisting of: W167Y, W167H, W189H, F295Y, 1235M, W48F, H210N, Y299W, Y299F, S339A, V366I, ….”  The recitation of “wherein said polypeptide comprises the amino acid sequence of SEQ ID NO: 2” is interpreted as meaning that the polypeptide must have SEQ ID 
	Claim 16 also includes the claim language of a polypeptide which comprises the amino acid sequence of SEQ ID NO: 2.  The claim is confusing because the mutations listed include Y299F and/or S339A.  These options are confusing because the wild type amino acids in SEQ ID NO: 2 are an N at position 299 and an A at position 339.
	Claim 19 also includes the claim language of a polypeptide which comprises the amino acid sequence of SEQ ID NO: 2.  The claim is confusing because (1) Claim 1 requires that the variant polypeptide contain a Y or H at position 167 yet two of the mutations listed (H210N+S339A; and L202M+T246V+N270G+S334T+S365C) do not require a Y or H at position 167, and (2) Claim 1 requires at least one mutation at positions 48, 210, 299, 339, and/or 366 relative to SEQ ID NO: 2 yet one of the mutations listed (L202M+T246V+N270G+S334T+S365C) does not require a mutation at positions 48, 210, 299, 339, and/or 366 relative to SEQ ID NO: 2.  In addition, certain options list the mutations Y299F and/or S339A.  These options are confusing 
	Claim 22 also includes the claim language of a polypeptide which comprises the amino acid sequence of SEQ ID NO: 2.  The claim is confusing because the mutations listed include Y299F and/or S339A.  These options are confusing because the wild type amino acids in SEQ ID NO: 2 are an N at position 299 and an A at position 339.
	Claim 25 also includes the claim language of a polypeptide which comprises the amino acid sequence of SEQ ID NO: 2.  The claim is confusing because the mutations listed include Y299F and/or S339A.  These options are confusing because the wild type amino acids in SEQ ID NO: 2 are an N at position 299 and an A at position 339.
	Claim 27 also includes the claim language of a polypeptide which comprises the amino acid sequence of SEQ ID NO: 2.  The claim is confusing because Claim 1 requires at least one mutation at positions 48, 210, 299, 339, and/or 366 relative to SEQ ID NO: 2 yet Claim 27 does not recite any mutation at positions 48, 210, 299, 339, and/or 366 relative to SEQ ID NO: 2.  In addition, a rejection under 35 USC 103 would be applicable to Claim 27 over Kaasgaard et al., Borchert et al. and Geneseq Accession No. AAY97812 since Claim 27 includes the same embodiment which was the basis for the 103 rejection of Claim 22 on page 8 of the Final Rejection of 29 September 2021.






12. Request for Reconsideration
	As discussed above, the Amendment filed 03 December 2021 has not been entered because it raises new issues.  Consequently Claims 13, 16, 19 and 25-28 remain objected to, and Claims 1, 4-12, 14, 15, 17, 18, 20-24, 29-43, 47 and 48 remain rejected for the reasons of record.  Note, however, that the amendments filed 03 December 2021 would overcome all rejections of Claims 1, 4-12, 14, 15, 17, 18, 20, 21, 23, 24, 28-43, 47 and 48.  Proposed new Claim 53 would be allowable as well.  Applicant’s representative could not be contacted by telephone.  If upon review of the Advisory Action Applicant wishes an interview to discuss the remaining issues, such an interview will be granted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652